Bird, J.
I concur in the opinion of Mr. Justice Hooker save in that part of it wherein he holds as error the following instruction of the trial court :
“ But here is a case where two men were driving along, and the driver knew the car was back of him, and coming, and the motorman knew the team was ahead of him, and somewhere it must turn upon this; they had some knowledge that there was a curve in that track. Both of them had that knowledge equally, I think, and they had some knowledge that if the man kept on in his regular *105way that he must cross somewhere, so I will leave that question, going on that curve in a little different way than a man turning square onto a straight track, or onto any track without any notice to the motorman.”
The distinction which the trial court drew between the situation as it appeared there, and the situation where a traveler turns suddenly to cross a track without warning to the motorman, was, in my opinion, well taken. The motorman knew the plaintiff was nearly at the end of the traveled way where he would have to cross the tracks if he kept going in the same direction. The motorman says he expected plaintiff would cross the track at that point or that he was not taking any chances on his not doing so. This situation is decidedly different from one where a traveler turns suddenly and without warning to cross a track ahead of an oncoming car. In one case the motorman is warned by the knowledge that plaintiff must cross, in the other the motorman has no warning of an intention to cross. In my opinion the trial court did well to point out this distinction.
In taking the view that no error was committed by the trial court in giving this instruction, it follows that the case should be affirmed.
Moore and Blair, JJ., concurred with Bird, J.